Citation Nr: 0638047	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-30 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the right knee.

2.  Entitlement to service connection for degenerative 
arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel

INTRODUCTION

The veteran had active service from July 1942 to November 
1945 and from December 1947 to January 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an  August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The RO denied entitlement to service connection 
for a right knee disability.

In a May 2005 rating decision, the RO denied entitlement to 
service connection for degenerative arthritis of the left 
knee.  In June 2005 correspondence, the veteran's 
representative expressed a desire to appeal the rating 
decision regarding the left knee.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in August 
2005.  A transcript of his testimony has been associated with 
the claims file.

The issue of service connection for degenerative arthritis of 
the left knee is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's degenerative arthritis of the right knee, as 
likely as not, developed as a result of the veteran's in-
service parachute jumping.  




CONCLUSION OF LAW

Degenerative arthritis of the right knee is due to injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  These regulations establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) which must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case, the veteran was provided with a duty-to-assist 
letter in July 2003, prior to the initial unfavorable rating.  
Therefore, there was no defect with respect to the timing of 
the duty-to-assist letter.  Moreover, as the benefit sought 
on appeal is granted, no further assistance in developing the 
facts pertinent to his claim of service connection for 
degenerative arthritis of the right knee is required.  

II.  Service Connection

The veteran essentially contends that his current right knee 
disability was due to his "jump status" for 21 years in the 
Army and as a result, took many hard hits during some of the 
jumps.  The veteran testified in this regard at his personal 
hearing before the undersigned in August 2005.  In his claim 
of service connection, the veteran reported that his right 
knee was "buckling" and causing him to fall, necessitating 
the use of a cane. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's DD Form 214 reveals that the veteran was 
awarded parachutist badges, the combat infantryman badge and 
the Purple Heart.  

A careful review of the veteran's service medical records 
reveals that the veteran was treated in January 1948 for 
abrasions of the knee.  The record did not specify any other 
details, including which knee was affected.  The remainder of 
the service medical records are silent with regard to 
complaints of right knee pain and/or treatment for a right 
knee disorder.  The veteran's 1973 separation examination did 
not reveal any abnormalities of the right knee.  

The Board notes, however, that other service medical records 
dating from the 1960's to the 1970's noted treatment for 
arthritic changes in the lumbar spine and spondylolysis of L-
4 - 5 bilaterally.  The veteran was advised to limit his 
jumping and perhaps change his MOS, presumably because the 
years of parachute jumping were taking a toll on the 
veteran's physical well-being.  

Post service medical evidence includes a VA treatment reports 
which reflect the veteran's complaints of bilateral knee pain 
in May 2003 and August 2003.  An x-ray report from August 
2003 noted an impression of moderate degenerative 
osteoarthritic changes present in the right knee and mild 
degenerative osteoarthritic changes present in the left knee.  

A November 2004 private urgent care report noted complaints 
of bilateral knee pain.  The veteran reported that the onset 
of the knee pain was 1974 when he got out of the service.  
The diagnosis was bilateral degenerative arthritis of the 
knees.  Additionally, a February 2005 VA outpatient report 
noted that degenerative joint disease in both knees was 
evident.  

In June 2005, the veteran's primary care provider from the VA 
outpatient clinic submitted correspondence to the RO 
indicating that the veteran had a long history of knee pain 
dating back to 1942, with current radiological evidence of 
degenerative joint disease in both knees.  

In order to determine the likely etiology of the veteran's 
right knee pain, the Board obtained a Veterans' Health 
Administration (VHA) expert medical opinion from a doctor who 
was first requested to review the veteran's claims file.  
After a review of the claims file, the orthopedic expert 
opined that the osteoarthritic changes in the veteran's right 
knee were, in part, caused by his job in the service.  The 
doctor believed that the development of osteoarthritis was 
genetically predetermined or precipitated by trauma such as 
repeated jumping or both.  The doctor added that repeated 
trauma may cause arthritic joint changes to occur sooner and 
to be more severe than if the trauma never occurred.  
Furthermore, the doctor indicated that symptoms such as pain 
and limp may take years to develop, and the fact that it took 
about thirty years for the veteran to become symptomatic did 
not exclude the possibility that much earlier trauma from 
repetitive parachute jumping had some etiologic role.  The 
doctor indicated that normal aging likely played a causative 
role as well, and perhaps the more significant one; however, 
it was his opinion that, more likely than not, the veteran's 
role in the military was one identifiable cause of the 
symptomatic right knee osteoarthritis.  

Thus, in sum, the medical evidence in this case weighs in 
favor of the veteran's claim of service connection.  Although 
the record in this case does not reflect a diagnosis of 
degenerative arthritis until many years after the veteran's 
separation from service, the record discloses that the 
criteria are met for a grant of service connection, based on 
the veteran's years of paratrooping, coupled with the 
aforementioned competent expert medical opinion that the 
veteran's right knee arthritis was, at least in part, likely 
due to in-service parachute jumping.  There is no opinion to 
the contrary.  

In light of the current diagnosis of degenerative arthritis 
of the right knee, and the medical opinion linking the 
veteran's current right knee arthritis to service, service 
connection is warranted for degenerative arthritis of the 
right knee.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for degenerative arthritis of the right 
knee is granted.  


REMAND

In a May 2005 rating decision, the RO denied the veteran's 
claim of service connection for degenerative arthritis of the 
left knee.  The veteran subsequently submitted a timely 
Notice of Disagreement in August 2005.

The RO has not yet issued a Statement of the Case as to the 
issue of service connection for degenerative arthritis of the 
left knee.  

As such, the RO is now required to send the veteran a 
Statement of the Case as to this issue in accordance with 38 
U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 
(2006).  In this regard, the United States Court of Appeals 
for Veterans Claims (Court) has held that where a Notice of 
Disagreement has been submitted, the veteran is entitled to a 
Statement of the Case.  The failure to issue a Statement of 
the Case is a procedural defect requiring a remand.  
Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps in 
order to provide the veteran with a 
Statement of the Case as to the issue of 
service connection for degenerative 
arthritis of the left knee in accordance 
with 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 19.29, 19.30 (2006).  If the 
veteran perfects his appeal by submitting 
a timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board for the purpose of appellate 
disposition, unless the benefit sought on 
appeal is granted.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


